Citation Nr: 0620490	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-41 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the North Little 
Rock, Arkansas, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of establishment of permanent incapacity for self-
support of the veteran's child was originally included on 
appeal.  However, this was established in a May 2005 rating 
decision.  As the rating decision constitutes a full grant of 
the benefits sought on appeal, this issue is not before the 
Board. 

The veteran submitted a claim for entitlement to service 
connection for a gastrointestinal disability as secondary to 
his service connected PTSD in March 2005.  He repeated this 
claim at the May 2005 hearing before the undersigned.  
Although the RO has corresponded with the veteran regarding 
this claim, the claim has not been adjudicated.  Therefore, 
it is referred to the RO for initial adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the May 2005 hearing, the veteran testified that he had 
undergone a VA examination for his PTSD in March 2005.  
Furthermore, he stated that he received regular treatment for 
PTSD at the North Little Rock, Arkansas, VA Medical Center 
(VAMC).  Neither the March 2005 VA examination report or 
records of VA treatment for PTSD have been obtained.  VA has 
an obligation to obtain these records.  38 U.S.C.A. 
§ 5103A(c) (West 2002).

The veteran also testified that his disability had become 
worse since the most recent VA examination.  When a veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is inadequate to evaluate the 
current state of the disability, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  
The veteran must be scheduled for an additional VA 
examination.  

The veteran further testified that he was awarded Social 
Security disability benefits in 2003.  "VA has a duty to 
assist in gathering social security records when put on 
notice that the veteran is receiving social security 
benefits."  Clarkson v. Brown, 4 Vet. App. 565, 567-68 
(1993); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(pursuant to duty to assist, VA must seek to obtain all 
pertinent records, including Social Security Administration 
(SSA) records, of which it is put on notice); Masors v. 
Derwinski, 2 Vet. App. 181, 187-88 (1992); 38 C.F.R. § 3.159 
(1999).

The Social Security records have not yet been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment for PTSD at the North Little 
Rock, Arkansas, VAMC from 2003 to the 
present, including any report of VA 
examination conducted in March 2005.  

2.  Obtain a copy of all Social 
Security Administration decisions on 
the veteran's application for 
disability benefits, as well as copies 
of any medical records relied upon in 
those decisions.

3.  The veteran should be afforded a VA 
psychiatric examination to determine 
the current severity of his service 
connected PTSD.  The claims folder 
should be made available to the 
examiner for review before the 
examination.  All indicated tests and 
studies should be conducted.  The 
examiner should express the veteran's 
impairment in terms of a score on the 
Global Assessment of Functioning (GAF) 
scale.  

4.  After the development requested above 
has been completed to the extent 
possible, re-adjudicate the claim.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

